Title: To George Washington from Elias Boudinot, 19 May 1779
From: Boudinot, Elias
To: Washington, George



Dear Sir
E[lizabeth] T[own, N.J.]Wednesday Evening [19 May 1779]

I must beg leave to trouble your Excellency once more, with a matter, I think worth Communicating—Some time ago, a Person of a very loose & suspicious Character, who was a mere Gambler in & about this Quarter, was employed as a recruiting Sergeant, or an assistant in this Business for some of our Officers—His Behaviour was such as to give great disgust to our Friends here, and he was repeatedly taken up and examined by the Magistrates—He soon after deserted to the Enemy, calling himself Major Hollet, and was so mentioned in the York Papers, giving an Account of his desertion—He was taken notice of in the City and all Persons forbid to molest him under pain of Military Execution—He soon appeared in a Scarlet Coat with the uniform of Ritzma’s regiment and said that he had a Warrant to raise a Company.
He Continued in the City untill last Summer when he again left the City, and to my great Surprize, I am now informed, appears as Chaplain on Board the Continental Frigate Confederacy, which by this Time, is arrived in Philadelphia—I have been carefull to take Examinations of Witnesses to these Facts, but can be no farther answerable for their Truth, than to assure your Excellency that they are Witnesses of good Credit—I doubt not but, that your Excellency will think with me, that as such a Person on Board a Ship of Force, may prove of the most dangerous Consequence, that this matter is at least worthy of farther investigation—I have the honor to be with great respect & Esteem Your Excellency’s Most Obedt & Humble Servt
Elias Boudinot
        I expect to return Home on Saturday.
